Exhibit 10.20

 

SHARE PURCHASE AGREEMENT

 

Dated 21 February 2008

 

Between

 

Nord Pool ASA

 

(as Seller)

 

And

 

OMX AB (publ)

 

(as Buyer)

 

1



--------------------------------------------------------------------------------

21 feb. 08

 

TABLE OF CONTENTS

 

         Page 1   DEFINITIONS    4 2   SALE OF SHARES AND ASSETS    7   2.1   
Sale of Shares in Nord Pool International    7   2.2    Establishment of Nord
Pool International    7   2.3    FMSA Addendum    7 3   PURCHASE PRICE AND
PAYMENT    8   3.1    Provisional Purchase Price    8   3.2    Price adjustment
   8   3.3    Procedure for determination of the Adjustment Amount    8   3.4   
Payment of Consideration    9 4   EARN OUT    9 5   CLOSING    11   5.1    Time
and place    11   5.2    The Seller’s closing obligations    11   5.3    The
Buyer’s closing obligations    12 6   CLOSING CONDITIONS    12   6.1   
Conditions to Buyer’s Closing obligations    12   6.2    Conditions to Seller’s
Closing obligations    12 7   WARRANTIES OF THE SELLER    13   7.1    Corporate
existence and power    13   7.2    Corporate authorisation and non-contravention
   13   7.3    Capitalisation and title    13   7.4    Records    13   7.5   
The International Exchange Business    14   7.6    Accounts    14   7.7    No
undisclosed liabilities    14   7.8    Assets    14   7.9    [intentionally left
blank)    15   7.10    Leased premises    15   7.11    Intellectual property   
15   7.12    Absence of certain changes or events    15   7.13    Agreements   
16   7.14    Insurance    16   7.15    Environmental matters    16   7.16    IT
and data protection    17   7.17    Employment and pension agreements and labour
controversies    17   7.18    Compliance with laws    18   7.19    Litigation   
18

 

2



--------------------------------------------------------------------------------

21 feb. 08

 

  7.20    Taxes    19   7.21    Relationship with the Seller    19   7.22   
Information    19 8   COVENANTS OF THE SELLER    19   8.1    Conduct of Business
of the Group prior to Closing Date    19   8.2    Restrictive covenants    19  
8.3    Co-operation by Seller and Buyer    20   8.4    Exchange memberships   
20 9   TERMINATION    20   9.1    Termination    20 10   COMPENSATION    20  
10.1    Compensation    20   10.2    Limitation of liability - time    21   10.3
   Limitation of liability - amount    21   10.4    Indemnification procedures
with respect to third party claims    21 11   NOTICES    22 12   ASSIGNMENT   
22 13   CONFLICTS WITH FRAME AGREEMENT    23 14   GOVERNING LAW AND ARBITRATION
   23 Appendices A.   Definition of International Business and the Business
Assets B.   Exchange Service Agreement C.   Clearing Service Agreement D.  
Support Service Agreement E.   FMSA Addendum F.   Vendor Note G.   Nord Pool
Spot Service Agreement Addendum 3.1   Reference Balance Sheets (Nord Pool
International, Nord Pool Clearing ASA and Nord Pool Consulting AS) 7.6   2006
Accounts 7 etc   Disclosure Schedule (7.4, 7.7, 7.10, 7.11, 7.13, 7.14, 7.17,
7.18, 7.19, 7.21) 8.1   Interim Cooperation Agreement

 

3



--------------------------------------------------------------------------------

21 feb. 08

 

PURCHASE AGREEMENT

 

This agreement (the “Agreement”) is entered into the 21 day of February 2008
between:

 

(1) Nord Pool ASA, a public limited company incorporated and existing under the
laws of Norway with company registration no. 965 662 952, (the “Seller”) and

 

(2) OMX AB (publ), a public limited company incorporated and existing under the
laws of Sweden with company registration no. 556243-8001 (the “Buyer”).

 

WHEREAS:

 

(A) The Seller and certain of its subsidiaries are engaged in the trading and
clearing of derivatives;

 

(B) The Seller is the owner of the entire issued share capital of Nord Pool
International AS, a limited liability company to be organised under the laws of
Norway that is to acquire the International Business from the Seller prior to
Closing.

 

(C) The International Business consists of (a) the International Exchange
Business, (b) 100 per cent of the shares in Nord Pool Clearing ASA, company
registration no. 980 247 899, a public limited liability company duly
incorporated and organised under the laws of Norway, and (c) 100 per cent of the
shares in Nord Pool Consulting AS, company registration no. 880 321 862, a
limited liability company duly incorporated and organised under the laws of
Norway.

 

Nord Pool International AS, Nord Pool Clearing ASA and Nord Pool Consulting AS
are hereinafter referred to as the “Subsidiaries”.

 

The International Exchange Business and the Business Assets are defined in
Appendix A hereto;

 

(D) On 19 December 2007, the Seller and the Buyer entered into a certain Frame
Agreement setting out the main terms and conditions for the sale and purchase of
all shares in Nord Pool International AS and certain transaction related
thereto;

 

(E) On the terms and subject to the conditions set forth herein, the Seller
desires to sell and the Buyer desires to purchase the outstanding shares of Nord
Pool International AS.

 

IT IS AGREED AS FOLLOWS:

 

1 DEFINITIONS

 

In this Agreement, the following definitions shall have the following meanings:

 

4



--------------------------------------------------------------------------------

21 feb. 08

 

a)   2006 Accounts   means in respect of the Seller and each Subsidiary, its
audited annual accounts (årsregnskap), consisting of the profit and loss
account, balance sheet, statement of cash flow and the notes thereto, the
consolidated profit and loss account, the consolidated balance sheet, statement
of cash flow and the notes thereto, for the financial year ended on 31 December
2006; b)   2007 Accounts   means in respect of the Seller and each Subsidiary,
its audited annual accounts (årsregnskap), consisting of the profit and loss
account, balance sheet, statement of cash flow and the notes thereto, the
consolidated profit and loss account, the consolidated balance sheet, statement
of cash flow and the notes thereto, for the financial year ended on 31 December
2007; c)   2007 Balance Sheet   means the pro forma consolidated balance sheet
of Nord Pool International AS, derived from the 2007 Accounts; d)  
Accounting Principles   means Norwegian generally accepted accounting principles
as defined by Norwegian law and regulations and accounting standards issued by
the Norwegian Accounting Standards Board (Nw: Norsk Regnskapsstiftelse/NRS),
applied on a consistent basis; e)   Additional Purchase Price   has the meaning
set out in Clause 4; f)   Affiliate   of any person means, as of any time, (i)
any other person directly or indirectly controlled by or under the direct or
indirect common control of that first-mentioned person or (ii) any other legal
person(s) directly or indirectly controlling or jointly controlling such
first-mentioned person (whereby “control” and “controlling” means the
possession, directly or indirectly, of the power to direct or influence the
direction of the management or policies of a person, whether through ownership,
by contract or otherwise); g)   Agreement   means this Agreement including the
appendices attached hereto; h)   Business Assets   shall have the meaning set
out in Appendix A; i)   Business Day   means a day on which banks are open for
general banking business in Norway and Sweden; j)   Buyer   shall have the
meaning ascribed to such term in the preamble to this Agreement;

 

5



--------------------------------------------------------------------------------

21 feb. 08

 

k)   Closing   shall have the meaning ascribed to such term in Clause 5.1 below;
l)   Closing Date   means the date when Closing actually takes place according
to Clause 5.1 below; m)   Companies Act   means the Norwegian Limited Liability
Companies Act of 1997; n)   Encumbrance   means any mortgage, charge, pledge,
lien, option or other security interest or restriction of any kind; o)  
FMSA Addendum   means the addendum agreement enclosed as Appendix E, setting
procedures for amendment of the Facility Management Service Agreement between
Nord Pool, Nord Pool Clearing ASA and OMX Technology AB. p)   Group, or Nord
Pool International Group   means Nord Pool International AS and its
subsidiaries; q)   Initial Purchase Price   shall have the meaning ascribed to
such term in Clause 3.2; r)   Intellectual Property   shall have the meaning
ascribed to such term in Clause 7.11; s)   International Exchange Business  
means the derivatives business of the Seller that does not relate to the Nordic
Financial Energy Market, as defined in Appendix A; t)   Losses   shall have the
meaning ascribed to such term in Clause 10; u)   Material Agreement   shall have
the meaning ascribed to such term in Clause 7.13; v)   Net Equity   means the
pro forma consolidated net book equity of Nord Pool International as it appears
in the Reference Balance Sheet and the 2007 Balance Sheet, as the case may be;
w)   Parties   means the Seller and the Buyer, collectively; x)   Party   means
the Seller or the Buyer; y)   Provisional Purchase Price   shall have the
meaning ascribed to such term in Clause 3.1 below; z)   Purchase Price   shall
have the meaning ascribed to such term in Clause 3 below; aa)   Reference
Balance Sheets   shall have the meaning ascribed to such term in Clause 3.1;

 

6



--------------------------------------------------------------------------------

21 feb. 08

 

bb)   Seller   shall have the meaning ascribed to such term in the preamble to
this Agreement; cc)   Service Agreements   means the Exchange Service Agreement,
the Support Service Agreement between the Seller and Nord Pool International AS,
and the Clearing Service Agreement between the Seller and Nord Pool Clearing
ASA, included as Appendices B-D. dd)   Shares   shall mean all shares in Nord
Pool International AS; ee)   Taxes   means all taxes (including VAT and similar
taxes), however denominated, including interest, penalties and other additions
to tax that may become payable or imposed by any applicable statute, rule or
regulation or any governmental agency, including all taxes, withholdings and
other charges in respect of income, profits, gains, payroll, social security or
other social benefit taxes, sales, use, excise, real or personal property,
stamps, transfers and workers’ compensation, which the Group is required to pay,
withhold or collect; ff)   Vendor Note   means the vendor note in the form of
Appendix F, to be delivered by the Buyer to the Seller at Closing; and gg)  
Warranties   means the warranties set out in Clause 7.

 

2 SALE OF SHARES AND ASSETS

 

2.1 Sale of Shares in Nord Pool International

 

Upon the terms and subject to the conditions set out in this Agreement, the
Seller agrees to sell and the Buyer agrees to purchase all Shares in Nord Pool
International AS, together with all rights attached to them.

 

The Shares shall be transferred to the Buyer on the Closing Date, free and clear
from any Encumbrances.

 

2.2 Establishment of Nord Pool International

 

On the terms and subject to the conditions set out in this Agreement, the Seller
shall prior to Closing transfer the International Exchange Business and all the
shares in Nord Pool Clearing ASA and Nord Pool Consulting AS to Nord Pool
International AS. Such transfer shall be carried out by ways of a share
subscription in Nord Pool International AS against consideration in kind (where
the International Exchange Business and all the shares in Nord Pool Clearing ASA
and Nord Pool Consulting AS constitute the consideration).

 

2.3 FMSA Addendum

 

The Parties have in connection with this Agreement agreed to make the changes to
the Facility Management and Services Agreement (FMSA) entered into between the
Seller, Nord Pool Clearing ASA and OMX Technology AB set out in Appendix E.

 

7



--------------------------------------------------------------------------------

21 feb. 08

 

3 PURCHASE PRICE AND PAYMENT

 

3.1 Provisional Purchase Price

 

In consideration for the Shares, the Buyer shall pay the amount of NOK
2,150 million, (the “Provisional Purchase Price”) an amount which is based upon
the projected reference balance sheets of the subsidiaries as of 31.12.2007
attached to the Frame Agreement (the “Reference Balance Sheets”). The
Provisional Purchase Price shall be adjusted pursuant to Clause 3.2 below.

 

3.2 Price adjustment

 

The Provisional Purchase Price of NOK 2,150 million shall be adjusted for any
deviation between Nord Pool International pro forma consolidated Net Equity
based on the Reference Balance Sheets, TNOK 276.998, and at 31 December 2007
shall lead to an adjustment of the Provisional Purchase Price upwards (if the
Group’s Net Equity at 31 December 2007 is higher) or downwards (in case the
Group’s Net Equity at 31 December 2007 is lower), with the same amount on a NOK
for NOK basis (the “Adjustment Amount”), such adjustment to be allocated to the
Cash Portion of the Purchase Price.

 

The sum of the Provisional Purchase Price and the adjustments above shall be
referred to as the “Initial Purchase Price”.

 

3.3 Procedure for determination of the Adjustment Amount

 

3.3.1 Proposal - disagreement

 

As promptly as practicable, but not later than 15 Business Days after the date
hereof, the Seller shall deliver to the Buyer (i) the audited 2007 Accounts,
(ii) draft 2007 Balance Sheet, (iii) its calculation of the Net Equity and
(iv) the Adjustment Amount.

 

If the Buyer disagrees with the Seller’s calculation of the Adjustment Amount
the Buyer shall, within 30 calendar days after the Seller’s delivery thereof,
deliver a notice to the Seller explaining in reasonable detail the basis for
such disagreement. The Notice shall also include the Buyer’s calculation of the
disputed amounts. For the purpose of determining its view on the proposed
Adjustment Amount the Buyer shall, to the extent permitted by applicable law,
give the Seller or its duly authorised representatives reasonable access to the
accounts, documents and records of the Seller and the Subsidiaries which are
relevant in order to deliver the above mentioned (i), (ii), (iii) and (iv) and
which are relevant to such determination.

 

If a notice of disagreement has been duly delivered by the Buyer, the Parties
shall in good faith use all reasonable efforts to reach agreement on the
disputed items or amounts in order to determine and mutually agree upon the sum
of the Adjustment Amount.

 

3.3.2 Independent Expert

 

If the Parties have not reached agreement on the sum of the Adjustment Amount
within 10 Business Days after the date of the Buyer’s notice of disagreement,
the matters in dispute shall be submitted for final resolution to an authorised
auditor (the “Expert”) mutually appointed by the Parties within an additional 5
Business Days. The Expert shall determine the sum of the Adjustment Amount. The
Stockholm Chamber of Commerce shall on request of either Party, appoint the
Expert, if the Parties cannot agree on such joint appointment within 10 Business
Days after expiry of the 15 Business Day negotiation period.

 

8



--------------------------------------------------------------------------------

21 feb. 08

 

Each Party shall be entitled to present its case in writing to the Expert within
10 Business Days following the appointment. The Expert shall only consider the
items and amounts in dispute, applying the Accounting Principles.

 

The Expert shall submit its final determination, including its reasoning, to the
Parties as soon as practicably possible (within 30 Business Days of the
appointment is considered a reasonable period), and its determination shall be
final and binding upon the Parties and shall preclude judicial or arbitral
review.

 

The costs of the Expert shall be borne equally by the Parties regardless of the
outcome of the Expert’s evaluation, but the Parties shall otherwise bear their
respective own expenses, including auditors and lawyer’s fees and expenses,
incurred in connection with any such dispute resolution procedure.

 

3.4 Payment of Consideration

 

Of the Initial Purchase Price, NOK 1,700 million shall be paid by the Buyer to
the Seller in cash upon Closing (the “Cash Portion”), and NOK 450 million shall
be paid in the form of a Vendor Note on the terms set out in Appendix F.

 

The Cash Portion will carry an annualized interest rate of 3 months NIBOR for
the period from 1 August 2008 until Closing, to be paid at the time of Closing.

 

The Vendor Note will carry an annualized interest rate of 3 months NIBOR, to be
paid at the time of settlement. Interest will start accruing on the earliest of
the Closing Date and 1 August 2008. Earned interest is to be added to the face
amount on the note annually.

 

4 EARN OUT

 

In addition to the Initial Purchase Price, the Buyer shall pay to the Seller an
amount in cash (the “Additional Purchase Price”) calculated as follows:

 

(i) An earn-out of up to NOK 250 million, to be settled before the end of
January 2010, provided the following earn-out criteria are met (and where the
left column refers to the clearing volumes of Nord Pool Clearing in 2009
relating to Nord Pool International power products excluding Carbon Products (as
defined below):

 

Clearing volumes:

    

Earn-out payment

300-600 TWh      Maximum NOK 75 million 600-900 TWh      Maximum NOK 75 million
in addition 900-1500 TWh      Maximum NOK 100 million in addition

 

(ii) An earn-out of up to NOK 250 million, to be settled before the end of
January 2011, provided the following earn-out criteria are met (and where the
left column refers to the cleared volumes of Nord Pool Clearing in 2010 relating
to Nord Pool International power business but excluding Carbon Products:

 

9



--------------------------------------------------------------------------------

21 feb. 08

 

 

Clearing Volumes:

    

Earn-out payment

350-650 TWh      Maximum NOK 75 million 650-950 TWh      Maximum NOK 75 mill in
addition 950-1550 TWh      Maximum NOK 100 million in addition

 

The earn-outs in Item (i) and (ii) shall be calculated on a linear basis.
(Example: 750 TWh means an earn-out of 100 MNOK in item (ii).

 

(iii) An earn-out of up to NOK 300 million provided the following earn-out
criteria are met (where the earn-outs are calculated on a linear basis):

 

  a. NOK 20 million payable in January 2009 provided Carbon Volumes (as defined
below) of minimum 350 million tons in 2008.

 

  b. An earn-out of up to NOK 40 million payable in January 2010 calculated on a
linear basis for Carbon Volumes in 2009 exceeding 350 million tons, where Carbon
Volumes of 700 million tons trigger a total maximum earn-out of NOK 40 million.

 

  c. An earn-out of up to NOK 60 million payable in January 2011 calculated on a
linear basis for Carbon Volumes in January 2010 exceeding 350 million tons,
where Carbon Volumes of 1.250 million tons trigger maximum earn-out of NOK 60
million.

 

  d. An earn-out of up to NOK 80 million payable in January 2012 calculated on a
linear basis for Carbon Volumes in 2011 exceeding 350 million tons, where Carbon
Volumes of 2.000 million tons triggers maximum earn-out of NOK 80 million.

 

  e. An earn-out of up to NOK 100 million payable in January 2013 calculated on
a linear basis for Carbon Volumes in 2012 exceeding 350 million tons, where a
Carbon Volume of 3.450 million tons triggers maximum earn-out of NOK 100
million.

 

The clearing volumes relating to Nord Pool International shall for the purposes
of item (i) and (ii) above include all volumes on power related commodity
derivatives cleared within the Nord Pool International Group including (but not
limited to) electricity certificates, non-Nordic power derivatives products
(including CfDs involving Nordic power reference prices) and any new power
related commodity derivatives not included in Nord Pool Nordic.

 

Carbon Products shall for the purpose of this Clause 4 include all volumes on
EUA’s, CERs, CDMs and similar products cleared within the Nord Pool
International Group, and Carbon Volumes shall refer to the clearing volumes of
Nord Pool Clearing in Carbon Products.

 

For the sake of clarity; references to clearing volumes of Nord Pool
International Group and Nord Pool Clearing shall include the clearing volumes in
OMX in respect of the relevant products in the event that clearing business is
transferred from Nord Pool Clearing to OMX.

 

OMX shall develop the business of Nord Pool International in line with the
intentions set out in this Agreement and shall not make any decisions with
regard to the business of the Nord Pool International Group or the business of
OMX for the purpose of negatively affecting the earn-out interests of Nord Pool.

 

10



--------------------------------------------------------------------------------

21 feb. 08

 

If the OMX Group (or, if applicable, the NASDAQ Group) should acquire or
establish an entity that is involved in the business covered by the earn-out
provisions and this business uses the technology, platform or know-how of the
Nord Pool International Group, then the growth of such entity in cleared volumes
relating to such derivatives as is covered by the earn-out, shall be allocated
to the Nord Pool International Group for the purposes of calculating the
earn-out.

 

5 CLOSING

 

5.1 Time and place

 

Subject to the satisfaction or waiver of the conditions set out in Clause 6,
Closing shall take place at the offices of Wiersholm Mellbye & Bech in Oslo, at
10.00 hours (Oslo time) within five Business Days after the fulfilment or waiver
of the conditions set forth in Clause 6, or such other place, time and date as
the Parties may otherwise agree in writing. By closing means the completion of
the transactions contemplated by this Agreement (“Closing”). At Closing all
closing matters shall be deemed to take place simultaneously.

 

5.2 The Seller’s closing obligations

 

At Closing the Seller shall:

 

a) Deliver to the Buyer a copy of the minutes of the meeting of the board of
directors of the Seller authorising the execution of, and the consummation of
the transaction completed by this Agreement;

 

b) in exchange for the payment of the Purchase Price, transfer the Shares and
deliver to the Buyer the share register of Nord Pool International AS with the
Buyer duly registered as the owner of the Shares as well as the related notices
according to Section 4-7 and 4-10 of the Norwegian Companies Act;

 

c) Deliver to the Buyer documentation that the International Exchange Business
and all the shares in Nord Pool Clearing ASA and Nord Pool Consulting AS have
been transferred to Nord Pool International in accordance with Clause 2.2;

 

d) ensure that all the directors on the boards of the Subsidiaries shall resign
from their respective offices (to the extent requested by the Buyer), each such
director acknowledging in writing that he/she has resigned as a director of the
relevant Subsidiary, and that he/she has no claims outstanding against the Buyer
or the relevant Subsidiary for compensation or otherwise;

 

e) deliver to the Buyer a copy of the minutes of the meeting of the board of
directors of the Subsidiaries revoking all banking signature authorities with
effect from the Closing Date and, with effect from the same date, replace such
authorities according to instructions provided by Buyer (such instructions to be
provided at the latest two Business Days prior to the Closing Date), and

 

f) Deliver to the Buyer a copy of the Service Agreements signed by the relevant
parties.

 

11



--------------------------------------------------------------------------------

21 feb. 08

 

5.3 The Buyer’s closing obligations

 

At Closing, the Buyer shall:

 

a) pay the Initial Purchase Price to the Seller’s bank account number:
6003.05.56103 at Nordea Bank Plc. in Oslo by wire transfer of immediate
available funds; and

 

b) Issue the Vendor’s Note in favour of the Seller.

 

6 CLOSING CONDITIONS

 

6.1 Conditions to Buyer’s Closing obligations

 

The obligations of the Buyer to purchase the Shares in Nord Pool International
AS and to take the other actions required to be taken by it at the Closing are
subject to the satisfaction of each of the following conditions (any of which
may be waived in whole or in part) on or before the Closing Date:

 

a) each of the conditions set out in Clause 9 (i) and (ii) of the Frame
Agreement;

 

b) consents having been received from Radian, Chicago Mercantile Exchange Inc
and Vital Forslkring ASA under the agreements specified in Appendix 7 section
7.13 (the “Change of Control Contracts”) to the acquisition by the Buyer of the
Subsidiaries and (where relevant) the transfer of the business of Nord Pool
Clearing ASA to OMX or a subsidiary of OMX provided, however, that such consents
shall not be a condition to closing if the Seller has established alternative
arrangements for the delivery of the services provided for in the Change of
Control Contracts for the same duration and at the same cost;

 

c) the Seller having demonstrated to the Buyer that the Subsidiaries have been
fully and finally released from guarantees, indemnities or other obligations
given or incurred by the Subsidiaries, as applicable, in favour of the Seller or
any of its Affiliates save for the subordinated loan referred to in the
Reference Balance Sheets and the obligations under the Service Agreements;

 

d) there is no material breach of any of the Warranties of the Seller;

 

e) in all respects material to the transactions contemplated hereby, the Seller
shall have performed or compiled with all of its obligations pursuant to this
Agreement to be performed or complied with by the Seller at or prior to Closing
Date and shall have delivered each document to be delivered by it pursuant to
this Agreement; and

 

f) the Nord Pool Spot Service Agreement Addendum in Appendix G having been
signed by the relevant parties.

 

6.2 Conditions to Seller’s Closing obligations

 

The obligations of the Seller to sell the Shares in Nord Pool International AS
and to take the other actions required to be taken by it at the Closing are
subject to the satisfaction of each of the following conditions (any of which
may be waived in whole or in part) on or before the Closing Date:

 

12



--------------------------------------------------------------------------------

21 feb. 08

 

a) in all respects material to the transactions contemplate hereby, the Buyer
has performed or complied with all of its obligations pursuant to this Agreement
to be performed or complied with by the Buyer at or prior to Closing Date and
shall have delivered each document to be delivered by it pursuant to this
Agreement.

 

7 WARRANTIES OF THE SELLER

 

The Seller makes the following warranties, all of which are made as at the date
hereof and as at the Closing Date, unless otherwise expressly stated:

 

7.1 Corporate existence and power

 

Each Subsidiary is duly incorporated and validly existing under the laws of
Norway.

 

No Subsidiary has been declared insolvent, become the subject of a petition in
bankruptcy, had a receiver appointed with respect to it, nor has it entered into
any arrangement with, or made an assignment for the benefit of, its creditors
nor ceased to function as a going concern.

 

7.2 Corporate authorisation and non-contravention

 

This Agreement and each other document or instrument delivered or to be
delivered in connection with this Agreement has been duly authorised by all
necessary corporate action(s) of the Seller and constitutes or will, when
executed, constitute valid and binding obligations of the Seller enforceable in
accordance with its respective terms.

 

The execution by the Seller of this Agreement and each other document or
instrument delivered or to be delivered in connection with it, and the
performance by the Seller of its obligations under this Agreement and the
consummation of the transactions provided for in this Agreement, do not and will
not result in a breach of any provision of the articles of association of the
Seller or a Subsidiary or of any applicable law, order, judgment or decree of
any court or governmental agency or of any agreement to which the Seller or a
Subsidiary is bound.

 

7.3 Capitalisation and title

 

The Seller has full ownership to the Shares constituting the entire share
capital of Nord Pool International AS. Nord Pool International AS has full
ownership to all the shares in Nord Pool Clearing ASA and Nord Pool Consulting
AS. The Shares and the shares of Nord Pool Clearing ASA and Nord Pool Consulting
AS are fully authorised, validly issued, fully paid and free and clear from any
Encumbrances.

 

There are no outstanding subscription, option or similar rights relating to the
Shares or the shares of Nord Pool Clearing ASA and Nord Pool Consulting AS and
no securities giving a right to conversion into, or any agreement or arrangement
which grants to any person or entity the right to acquire shares in the Group
Companies.

 

7.4 Records

 

The Subsidiaries’ articles of association and shareholders’ registers are
attached as Appendix 7.4, and such copies are true, accurate, up-to-date and
complete.

 

13



--------------------------------------------------------------------------------

21 feb. 08

 

7.5 The International Exchange Business

 

Nord Pool International AS is the owner of or has a right to use the Business
Assets and has good and valid title to or right to use the Business Assets.

 

7.6 Accounts

 

The 2006 Accounts, attached as Appendix 7.6, have been prepared in accordance
with the Accounting Principles and in accordance with the books and records of
the Seller and the Subsidiaries and give a true and fair view of the financial
position, assets and liabilities, cash flow and the result of the operations of
the Seller and the relevant Subsidiaries as of and for the period ending on
31 December 2006.

 

The 2007 Accounts will be prepared in accordance with the Accounting Principles
and in accordance with the books and records of the Seller and the Subsidiaries.
The 2007 Accounts will give a true and fair view of the financial position,
assets and liabilities, cash flow and the result of the operations of the Seller
and the relevant Subsidiaries as of and for the period ending on 31 December
2007.

 

7.7 No undisclosed liabilities

 

Except as set forth in Appendix 7.7, the Seller and the Subsidiaries have no
liabilities except for liabilities reflected or reserved against in the Seller’s
and the Subsidiaries’ balance sheets as of 31 December 2006 and current
liabilities incurred in the ordinary course of business since 31 December 2006.

 

7.8 Assets

 

The Subsidiaries have or, in the case of Nord Pool International AS, upon the
acquisition of the International Exchange Business will have, unless otherwise
provided for in the 2006 Accounts, full ownership free and clear of any
Encumbrance of all assets, tangible and intangible, that are reflected in the
2006 Accounts or which are used in their respective business, including any
assets, tangible and intangible, acquired since 31 December 2006, and less any
assets, tangible and intangible, disposed of since 31 December 2006 in
accordance with the provisions in Clause 7.12.

 

At the Closing Date, the Group will not be using assets in their respective
business which such Subsidiary or the Seller neither owns nor has the right to
use pursuant to written agreements with third parties, unless disclosing such
matter to the Buyer.

 

After the transfer provided for in Clause 2.2, the balance sheet of Nord Pool
International will contain the assets and liabilities set out in the Reference
Balance Sheet of Nord Pool International AS (Appendix 3.1) adjusted for the
results of the operations of Nord Pool International after 31 December 2007.

 

At the Closing Date, the assets of the Subsidiaries will - together with the
services to be provided under the Service Agreements - comprise all the assets
necessary for carrying on the business of the relevant company to the extent to
which it is conducted at the date hereof and, in the case of Nord Pool
International AS, will - together with the services to be provided under the
Service Agreements - comprise all the assets necessary for carrying on the
International Exchange Business.

 

14



--------------------------------------------------------------------------------

21 feb. 08

 

The Group’s assets, tangible and intangible, are in good operating condition,
ordinary wear and tear excepted, and maintained and serviced on a timely basis.

 

7.9 [intentionally left blank)

 

7.10 Leased premises

 

A list of all premises leased by the Group is set out in Appendix 7.10. All
premises are being leased by the Subsidiaries under valid and enforceable
leases, subject only to such Encumbrances which may follow from law. There is no
default or event which constitutes or after notice or lapse of time would
constitute a default by any party under any lease agreement. There is no
outstanding claim against a Subsidiary relating to breach or default under any
lease agreement.

 

7.11 Intellectual property

 

All Intellectual Property (as defined below) owned or used by the Group or the
International Exchange Business is listed in Appendix 7.11.

 

Unless disclosed in Appendix 7.11 the Group owns or, in the case of Nord Pool
International AS, upon the acquisition of the International Business will own or
has the necessary rights to use all Intellectual Property that is used in or is
necessary for the conduct of their respective business, including, but not
limited to, the rights set out in Appendix 7.11.

 

All Intellectual Property owned by the Group or, in the case of Nord Pool
International AS, to be owned upon the acquisition of the International Business
is, unless disclosed in Appendix 7.11, owned with full and unrestricted
ownership and right of disposition, and is not subject to any Encumbrances.

 

No infringement of the Group’s or the International Exchange Business’
Intellectual Property is taking or has taken place and neither the Subsidiaries
nor the Seller has received notification asserting such infringement, unless as
disclosed in Appendix 7.11.

 

The Group and the International Exchange Business does not infringe, and has not
infringed, any third party’s Intellectual Property and no third party is
claiming that such infringement is to the Seller’s best knowledge taking or has
taken place, unless disclosed in Appendix 7.11.

 

“Intellectual Property” means inventions, patents, know-how, trade secrets,
designs, copyrights, neighbouring rights, database rights, trademarks, domain
names, trade names and other rights of a similar kind, whether registered or
not, including applications for the registration of such rights.

 

7.12 Absence of certain changes or events

 

Since 31 December 2006 until 31 December 2007 there has not occurred or arisen
in respect of the Group or the International Exchange Business:

 

a) Any change of accounting methods, principles or practices, accounting,
invoicing and supplier practice or procedures;

 

15



--------------------------------------------------------------------------------

21 feb. 08

 

b) any acquisition or disposal of, or the entering into of agreement to acquire
or dispose of, any material asset or other transaction, other than in the
ordinary course of business (or disclosed in Appendix 7.12); or

 

c) any increase in the rates of compensation (including bonuses) payable or
becoming payable to any employee, officer, agent, independent contractor or
consultant, other than such increase which is made in the ordinary course of
business.

 

7.13 Agreements

 

All Material Agreements (as defined below) of the Group and the International
Exchange Business are listed in Appendix 7.13, with the exemption for customer
contracts (membership agreements/clearing client agreements). The Material
Agreements are in full force and effect.

 

Neither the Seller nor a Subsidiary has received any notice that the Group or
the International Exchange Business is in default under any provision of any
Material Agreement, nor has it received or given notice of termination of any
Material Agreement. To the Seller’s knowledge, no party has the intention to
terminate any Material Agreement.

 

Neither the Seller nor any Subsidiary is to the Seller’s Best Knowledge in
default under any provision of any Material Agreement, and no event has occurred
which would constitute such a default.

 

The term “Material Agreements” means each agreement, contract and other
undertaking by or to a Subsidiary or the International Exchange Business, which
is of material importance to its business or the value of which, in respect of
total turnover during one year, is not less than NOK 10 millions. In respect of
customer agreements (membership agreements/clearing client agreements) the
agreements with the 50 customers with the largest turn-over as of 14 February
2008 are regarded as Material Agreements.

 

7.14 Insurance

 

The Group has the insurance policies enclosed as Appendix 7.14. To the Seller’s
best knowledge no claims have been made, no claims are outstanding and no fact
or circumstance exists which may give rise to a claim under the Group’s
insurance policies.

 

7.15 Environmental matters

 

To the Seller’s Best Knowledge the Group and the International Exchange Business
is not and has not been in breach of any applicable laws (whether civil,
criminal or administrative), statutes, regulations, directives, codes,
judgments, orders or any other measures imposed by any governmental, statutory
or regulatory body with regard to the pollution or the protection of the
environment or to the protection of human health or human safety, or any other
living organisms supported by the environment.

 

The Group and the International Exchange Business holds and has previously held
all requisite environmental permits, i.e. all or any permits, licences,
consents, approvals, registrations and other authorisations required under any
applicable laws for the operation of the business of or the occupation or use of
the properties used by the Group, and the Group fully complies, and has fully
complied, with these permits. All current permits, copies of which are kept with
the relevant Subsidiary holding the permit, are in full force and effect and
none of them will expire or be revoked

 

16



--------------------------------------------------------------------------------

21 feb. 08

 

or suspended as a result of the transaction contemplated by this Agreement.
Neither the Seller nor the Group has received any formal or informal notice or
other communication indicating that permits held by the Group and the
International Exchange Business may be revoked, modified, expire prematurely or
not be renewed. There are no circumstances or facts that could result in such
revocation, modification or premature expiry.

 

There is no current governmental investigation or disciplinary proceeding
relating to any alleged breach of any law or permit by the Group and the
International Exchange Business and none is pending, nor threatened.

 

The Group and the International Exchange Business has not, other than as
permitted under applicable permits or applicable laws or regulations held from
time to time, disposed of, discharged, released, placed, dumped or emitted any
hazardous substances, such as pollutants, contaminants, hazardous or toxic
materials, wastes or chemicals. Neither the Seller nor the Group has received
any formal or informal notice or other communication from which it appears that
the Group and the International Exchange Business may be or has been in
violation of any laws or permits, nor is there any actual or contingent
obligation on the Group and the International Exchange Business to pay money or
carry out any work in order to keep or be granted an extension or renewal of any
existing permit, nor are there any circumstances of facts that could result in
such an obligation. The properties used by the Group and the International
Exchange Business are to the Seller’s best knowledge not made of or do not
contain any form of asbestos or any other toxic substance which may cause damage
to the health of the persons working or visiting the premises.

 

7.16 IT and data protection

 

The Group and the International Exchange Business has all the hardware and
software licenses necessary to carry on its business as presently conducted. The
Group and the International Exchange Business does not use software which is not
properly licensed and does not use software in a manner that violates licence
provisions.

 

The Group and the International Exchange Business has to the Seller’s best
knowledge at all times complied with applicable data protection legislation, and
there has not been any communications with the Data Inspectorate
(“Datatilsynet”) regarding claimed non-compliance with data protection
legislation or permits.

 

7.17 Employment and pension agreements and labour controversies

 

Appendix 7.17 lists all:

 

a) Collective bargaining agreements of the Group and the International Exchange
Business;

 

b) the persons regarded as key employees of the Group and the International
Exchange Business;

 

c) executive compensation plans, bonus plans, profit-sharing plans, employee
pension and retirement plans, group life insurance plans and other plans and
liabilities providing for benefits to employees or former employees of the Group
and the International Exchange Business; and

 

17



--------------------------------------------------------------------------------

21 feb. 08

 

d) loans to employees, guarantees for liabilities of employees and payments and
liabilities to any present or former employee of the Group and the International
Exchange Business.

 

None of the key employees have given or received notice of termination of
his/her employment, and neither the Group nor the Seller has received any
information indicating that such key employee has expressed any current
intention of giving such notice. No employee of the Group and the International
Exchange Business is entitled to golden parachutes, severance pay or similar
termination compensation arrangements in excess of three months of salary,
unless noted in Appendix 7.17.

 

Neither the Seller nor the Group has made any commitment or agreement to
increase the compensation of any employee set forth in the list referred to in
item b) above, or to modify the conditions of terms of employment of any
employees other than in the ordinary course of business.

 

The execution or completion of the transactions contemplated by this Agreement
does not trigger (i) any payments or other rights from the Group or to an
employee of the Group or (ii) a right for an employee to terminate or shorten
his/her employment.

 

There are no disputes between the Group or the International Exchange Business
and any of the employees pending or threatened. No labour stoppages or labour
walkouts have occurred at the Group and the International Exchange Business
during the last two years.

 

No Subsidiary is liable to make any payment to any of the directors of the Board
of a Subsidiary or any officer or employee or former director, officer or
employee by way of damages or compensation for loss of office or employment or
for redundancy or unfair or wrongful dismissal and to the Seller’s knowledge, no
Subsidiary has been presented with any such claim.

 

7.18 Compliance with laws

 

The Group and the International Exchange Business has at all times in all
material aspects conducted its business in accordance with and has complied with
any applicable laws in Norway and to the Seller’s best knowledge in any other
relevant countries relating to its operators and business.

 

There is save as provided for in Appendix 7.18 no controversy or investigation
pending, or to the Seller’s best knowledge threatened or expected with respect
to the Group or the International Exchange Business by any governmental agency
or authority or any other person or entity relating , inter alia, to any
violation or possible violation of applicable laws and no injunctions by
authorities have been directed towards the Group and the International Exchange
Business and there are no outstanding orders, decrees or judgments in respect of
the Group and the International Exchange Business.

 

7.19 Litigation

 

There are no claims, actions, lawsuits, administrative, governmental,
arbitration or other legal proceedings (including but not limited to proceedings
related to Taxes) pending or to the Seller’s Best Knowledge threatened against
or involving the Group and the International Exchange Business, its business,
properties or assets, and there are no such suits or proceedings pending or to
the Seller’s Best Knowledge threatened by the Group and the International
Exchange Business against any other person or entity, except as set out in
Appendix 7.19.

 

18



--------------------------------------------------------------------------------

21 feb. 08

 

No investigation or enquiry is being or has been conducted by any
administrative, governmental, fiscal or other body in respect of the affairs of
the Group and the International Exchange Business other than disclosed in
Appendix 7.19, and no such investigation is pending, or to the Seller’s best
knowledge threatened or expected.

 

7.20 Taxes

 

The Seller and the Subsidiaries have properly filed with the appropriate tax
authorities all tax returns and reports required to be filed for all tax periods
ending prior to the Closing Date and such filings are true, correct and complete
and all information required for a correct assessment of Taxes has been
provided.

 

The tax returns of the Seller and the Subsidiaries have been assessed and
approved by the tax authorities through the Tax years up to and including the
years for which such assessment and approval is required and the Group and the
International Exchange Business is not subject to any dispute with any such
authority.

 

All Taxes that have become due have been fully paid or fully provided for in the
Accounts and the Subsidiaries will not be liable for any additional Tax
pertaining to the period before 31 December 2007. All Taxes for the period after
31 December 2007 have been fully paid when due.

 

There are no tax audits, disputes or litigation threatened or currently pending
with respect to the Group and the International Exchange Business, and there is
no basis for assessment of any deficiency in any Taxes against the Subsidiaries
which has not been provided for in the Accounts or which have not been paid.

 

7.21 Relationship with the Seller

 

Except as disclosed in Appendix 7.21, there are no written or oral agreements or
arrangements of significance between a Subsidiary and the Seller, and no
liabilities or obligations (contingent or otherwise) owed by a Subsidiary to the
Seller.

 

7.22 Information

 

All documents provided to the Buyer by or on behalf of the Seller or a
Subsidiary are to the Seller’s best knowledge true and correct in all material
aspects, and no document provided to the Buyer by or on behalf of the Seller or
a Subsidiary, contains to the Seller’s best knowledge any untrue statement of a
relevant fact or omits to state a relevant fact necessary to make the statements
contained in the document not misleading.

 

8 COVENANTS OF THE SELLER

 

8.1 Conduct of Business of the Group prior to Closing Date

 

During the period from 1 January 2008 to the Closing Date the Seller shall
comply with or cause the Subsidiaries to comply with the provisions of the
agreement set out in Appendix 8.1.

 

8.2 Restrictive covenants

 

The Seller undertakes for a period of three years after the Closing Date not to,
directly or indirectly, carry out any activities which compete with the business
of the Subsidiaries and the International Exchange Business as carried out at
the date hereof and/or the Closing Date.

 

19



--------------------------------------------------------------------------------

21 feb. 08

 

The Seller undertakes that it will not from the date hereof and up to three
years after the Closing Date directly or indirectly solicit or endeavour to
entice away from, or discourage from being employed, any of the Subsidiaries’
key employees.

 

8.3 Co-operation by Seller and Buyer

 

The Seller and the Buyer will use its best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary to
consummate and make effective as promptly as possible the transactions
contemplated by this Agreement and to co-operate with the Buyer and others in
connection with the foregoing. The Seller and the Buyer shall use its best
efforts to obtain the authorisations, consents, orders and approvals of
regulatory bodies and officials that may be or become necessary for the
performance of its obligations pursuant to this Agreement and the completion of
the transactions contemplated by it. The Seller shall co-operate with the Buyer,
and the Buyer shall promptly seek to obtain such authorisations, consents,
orders and approvals as may be necessary for the performance of the Parties’
respective obligations pursuant to this Agreement.

 

8.4 Exchange memberships

 

The Seller shall support and seek to facilitate exchange membership for the
exchange members of the Buyer. The Buyer shall support and seek to facilitate
exchange membership for the exchange members of the Seller.

 

9 TERMINATION

 

9.1 Termination

 

This Agreement may be terminated, and the transactions contemplated by this
Agreement may be abandoned, at any time prior to Closing Date in accordance with
the provisions of the Frame Agreement.

 

10 COMPENSATION

 

10.1 Compensation

 

The Seller agrees to indemnify and hold harmless the Buyer and will pay to Buyer
the amount of, any direct loss, liability, claim, damage, expense (including
costs of investigation and defence and reasonable attorneys’ fees) or diminution
of value, whether or not involving a third-party claim (collectively, “Losses”),
arising from or in connection with (i) any breach of any representation or
warranty made by a Seller in this Agreement, the Appendices annexed hereto, or
any document delivered by a Seller pursuant to this Agreement; or (ii) any
breach by a Seller of any covenant or obligation of such Seller in this
Agreement. Any losses shall be calculated net of tax effects.

 

Any claim by the Buyer shall be made in writing to the Seller no later than 120
days after the Buyer’s executive management at operational level became aware of
the circumstances giving rise to the claim, indicating the nature of the Loss
and, to the extent possible, the amount of the claim.

 

The limitations of liability contained in this Clause 10 shall not apply in case
the breach is due to the Seller’s gross negligence or wilful misconduct.

 

Interest will be added to the amount of such claims pursuant to the Norwegian
Act relating to Interest on Overdue Payment, etc. of 1976.

 

20



--------------------------------------------------------------------------------

21 feb. 08

 

10.2 Limitation of liability - time

 

Subject to the paragraphs below, the Seller’s compensation obligations under
this clause shall remain valid for a period of two years following the Closing
Date.

 

The liability of the Seller with respect to breach of Warranties in relation to
Taxes (Clause 7.20) shall remain valid until 30 days following the expiration of
the statute of limitation on all assessments relating to events prior to the
Closing Date, or, if later, 90 days after the final Taxes have been finally
determined by the relevant authorities.

 

The limitations contained in this Clause 10.2 shall not apply to claims in
respect of any breach of Warranties in relation to Clause 7.3 above
(Capitalisation and title) or to the covenants made by the Seller under Clause 8
above (Covenants of the Seller) which may be made by the Buyer without
limitation in time.

 

10.3 Limitation of liability - amount

 

Notwithstanding any of the foregoing, the compensation for breach of the
warranties in Clause 7 shall be subject to the following limitations:

 

a) The Seller shall have no liability with respect to any single Loss which does
not exceed MNOK 4;

 

b) The Seller shall have no liability unless all the Losses exceed MNOK 25, in
which case also Losses below this threshold shall be payable; and

 

c) The Seller’s total liability for breach of the warranties in Clause 7 is in
any event limited to MNOK 500.

 

The limitations contained in this Clause 10.3 shall not apply to claims in
respect of any breach of the Warranties in Clause 7.3 and 7.20.

 

10.4 Indemnification procedures with respect to third party claims

 

If the Seller or the Buyer as the case may be (an “Indemnified Party”) shall
receive notice of any claim by a third party which is or may be subject to
indemnification or compensation from the other party pursuant to this Agreement
(a “Third Party Claim”), the Indemnified Party shall give the other party (the
“Indemnifying Party”) prompt written notice of such Third Party Claim and the
Indemnifying Party shall, at the Indemnifying Party’s option, have the right to
participate in the defence thereof by counsel at the Indemnifying Party’s own
cost and expense. If the Indemnifying Party acknowledges within 30 days from
such written notice in writing its obligation to indemnify the Indemnified Party
against all Losses that may result from such Third Party Claim, the Indemnifying
Party shall be entitled, at the Indemnifying Party’s option, to assume and
control the defence of such Third Party Claim at the Indemnifying Party’s cost
and expense and through counsel of the Indemnifying Party’s choice. No such
Third Party Claim may be settled by the Indemnifying Party without the written
consent of the Indemnified Party, unless the settlement involves only the
payment of money by the Indemnifying Party. No Third Party Claim that is being
defended in good faith by the Indemnifying Party shall be settled by the
Indemnified Party without the written consent of the Indemnifying Party. The
Indemnifying Party shall have no obligation to indemnify the

 

21



--------------------------------------------------------------------------------

21 feb. 08

 

Indemnified Party for any losses resulting from the settlement of Third Party
Claims in violation of the provisions of this Clause 10.4.

 

11 NOTICES

 

All notices, requests, demands, approvals, waivers and other communications
required or permitted under this Agreement must be in writing in the English
language and shall be deemed to have been received by a party when:

 

a) Delivered by post, unless actually received earlier, on the third Business
Day after posting, if posted within Norway, or the fifth Business Day, if posted
to or from a place outside Norway;

 

b) delivered by hand, on the day of delivery;

 

c) delivered by fax, on the day of dispatch if supported by a written
confirmation from the sender’s fax machine that the message has been properly
transmitted.

 

All such notices and communications shall be addressed as set out below or to
such other addresses as may be given by written notice in accordance with this
clause.

 

If to the Seller:    Nord Pool ASA       Attention: Erik Thrane       Postboks
373, 1326 Lysaker       Fax No. + 47 67 52 81 02    With a copy to:   
Wiersholm, Mellbye & Bech       Attention: Knut Bergo       Postboks 1400 Vika,
0115 Oslo       Fax No. + 47 210 210 01    If to the Buyer:    OMX AB (publ)   
   Attention: Henrik Paulsson       105 78 Stockholm,       Sweden       Fax No.
+46 8 405 6001    With a copy to:    Thommessen Krefting Greve Lund AS      
Attention: Kim Dobrowen       PO Box 1484 Vika 0116 Oslo       Norway       Fax
No. +47 23 11 10 10   

 

12 ASSIGNMENT

 

This Agreement may not be transferred, assigned or pledged by any party hereto
without the express written consent of the other party hereto, other than by
operation of law; provided, that Buyer may designate one or more Affiliates as
the purchaser of the Shares in Nord Pool

 

22



--------------------------------------------------------------------------------

21 feb. 08

 

International AS and shall provide to Seller the name(s) of the designee(s) at
least five (5) Business Days prior to the Closing Date, provided, however, that
if the Buyer designates any such Affiliate, such Affiliate shall be deemed to be
included in the definition of the Buyer for the purposes of this Agreement; and
provided, further that if any such Affiliate is designated, Buyer shall not be
relieved of any of its obligations under this Agreement.

 

13 CONFLICTS WITH FRAME AGREEMENT

 

The Frame Agreement referred to in Recital D hereto shall continue in full force
after the entry of this Agreement and the consummation of the transactions
contemplated hereby. However, in case of conflict between the provisions of this
Agreement and the provisions of the Frame Agreement (as they relate to the sale
and purchase described in this Agreement), the provisions of this Agreement
shall take preference.

 

14 GOVERNING LAW AND ARBITRATION

 

This Agreement shall be governed by and construed in accordance with Norwegian
law.

 

The Parties shall seek to solve through negotiations any dispute, controversy or
claim arising out of or relating to this Agreement, or the breach, termination
or invalidity hereof. If the Parties fail to solve such dispute, controversy or
claim by a written agreement within 60 days after one of the Parties has
requested such negotiations by notice to the other Party, such dispute,
controversy or claim shall be finally settled by arbitration in accordance with
the Norwegian Arbitration Act. The place of arbitration shall be Oslo. The
arbitration proceedings shall be confidential. The language to be used in the
arbitral proceedings shall be English.

 

Notwithstanding the above, either Party may bring an action in any court of
competent jurisdiction (i) for provisional relief pending the outcome of
arbitration, including, without limitation, provisional injunctive relief or
pre-judgement attachment of assets, or (ii) to compel arbitration or enforce any
arbitral award. For purposes of any proceeding authorised by this paragraph,
each Party hereby consents to the non-exclusive jurisdiction of Oslo, Norway.

 

*  *  *

 

This Agreement has been executed in two original copies, of which each party has
retained one copy.

 

  Nord Pool ASA     OMX AB (publ)    

LOGO [g43692ex10_21pg23a.jpg]

   

LOGO [g43692ex10_21pg23c.jpg]

    LOGO [g43692ex10_21pg23b.jpg]      

 

23